Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162537(92)                                                                                                 Brian K. Zahra
                                                                                                           David F. Viviano
  162538                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  BOBBIE JO KOOMAN, Personal Representative                                                             Megan K. Cavanagh
  of the ESTATE OF ROBERT J. ROMIG, and                                                                 Elizabeth M. Welch,
                                                                                                                      Justices
  TERRY ROMIG,
              Plaintiffs-Appellants,
                                                                     SC: 162537
  v                                                                  COA: 347653
                                                                     Ottawa CC: 18-005518-NO
  BOULDER BLUFF CONDOMINIUMS
  UNITS 73-123, 125-146, INC., doing business
  as BOULDER BLUFF ESTATES
  CONDOMINIUM ASSOCIATION, and GEROW
  MANAGEMENT COMPANY, INC.,
             Defendants-Appellees.
  __________________________________________

  BOBBIE JO KOOMAN, Personal Representative
  of the ESTATE OF ROBERT J. ROMIG, and
  TERRY ROMIG,
              Plaintiffs-Appellants,
                                                                     SC: 162538
  v                                                                  COA: 348254
                                                                     Ottawa CC: 18-005518-NO
  BOULDER BLUFF CONDOMINIUMS UNITS
  73-123, 125-146, INC., doing business as
  BOULDER BLUFF ESTATES CONDOMINIUM
  ASSOCIATION, “BOULDER BLUFF ESTATES
  CONDOMINIUM ASSOCIATION,” and
  GEROW MANAGEMENT COMPANY, INC.,
               Defendants-Appellees.
  ____________________________________________/

          On order of the Chief Justice, the motion of the Fair Housing Centers to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on March 15, 2021, is accepted
  for filing.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2021

                                                                               Clerk